February 3, 1993
                    [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 92-1829

                         ANA GIMENEZ,

                    Plaintiff, Appellant,

                              v.

           SECRETARY OF HEALTH AND HUMAN SERVICES,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jaime Pieras, Jr., U.S. District Judge]
                                                    

                                         

                            Before

                     Breyer, Chief Judge,
                                        
              Torruella and Cyr, Circuit Judges.
                                               

                                         

Salvador Medina De La Cruz on brief for appellant.
                          
Daniel  F.  Lopez  Romo,  United  States  Attorney,  Jose  Vazquez
                                                                  
Garcia, Assistant United States Attorney,  and Jan B. Brown, Assistant
                                                       
Regional  Counsel, Department of  Health and Human  Services, on brief
for appellee.

                                         

                                         

          Per Curiam.  Claimant, Ana M. Gimenez, appeals from
                    

a  district  court judgment  affirming  the  decision of  the

Secretary of  Health  and  Human Services  that  she  is  not

entitled to Social Security disability benefits.  We affirm.

                              I.
                               

          Claimant   applied   for  disability   benefits  on

November 7, 1989.  She claimed an onset  date of December 31,

1988;  her insured status expired  on December 31,  1992.  At

the  time she filed her application, she was fifty years old.

Claimant's alleged impairments included herniated discs, left

hand injury, migraine headaches, osteoporosis, pinched nerves

and cardiac arrythmia.   Her claim  was denied initially  and

upon reconsideration.  An administrative law judge (ALJ) held

a hearing and determined that claimant could perform her past

work.   The Appeals  Council  denied claimant's  request  for

review.  Thus,  the ALJ's decision became the  final decision

of the Secretary.

          From  her   testimony  at   the  hearing   and  the

disability  report  completed  by  claimant,   the  following

evidence  emerges.  Claimant worked for  the same company for

nineteen years until it  closed in December 1988.   While she

was there she held  several positions.  She began  working as

an accounting clerk.  In this  position, she took care of the

accounts receivable books and did filing.   Her next position

as  a   productions   clerk  involved   keeping   handwritten

production reports and assisting with taking inventory.   She

then became  an inventory control clerk and  worked solely on

keeping  track  of  inventory.    These  positions  generally

required  her  to  be  seated  fifty  percent  of  the  time.

Claimant's last position was as a receptionist.  At this job,

she  sat all of the  time.  She stated that  she used both of

her  hands  for tasks  such  as  operating a  calculator  and

working the switchboard.

          Claimant  sustained  a  back  injury  in  1980  and

asserted that due to  back and hip pain, she could not remain

in  one position too  long; she often had  missed work due to

this pain.  After  her job ended in December  1988, she tried

working as  a drug  store clerk.   This  job lasted  one week

because claimant could not stand.  Claimant also alleged pain

in her left  big toe, left  leg and right  knee.  She  stated

that due to left foot spurs the foot would swell so much that

she could  not stand.   Claimant receives injections  for the

pain in her knees.  She  also takes other medication for  the

pain but  is limited in  the amount  she can use  due to  her

cardiac problems.   This  medication gives her  "some relief"

from the pain.

          As for  her headaches, claimant testified  that, at

the  time  of  the  hearing,  she  had  been  suffering  from

migraines on a daily basis for the past six years.   During a

migraine attack, she is unable  to concentrate, read or think

and  cannot  tolerate  light.    The  medication  she  takes,

however, alleviates the symptoms.

                             -3-

          Claimant stated that she also suffered from pain in

her left shoulder, arm,  hand and fingers.  She  averred that

the nerves in her fingers are  pinched and that, as a result,

she  cannot perform any tasks with her left hand (claimant is

left-handed).  Specifically, her  left hand becomes  swollen,

cramped and numb; she  cannot uncurl her fingers to  open her

hand all  the way.   She testified  that her  right hand  was

beginning to develop similar symptoms.

            Claimant shares a duplex  with relatives.  She is

able  to take  care of  her personal needs.   Her  mother and

sister help with the cooking.  She sweeps and mops about once

or  twice a  month, washes  dishes, irons  and takes  out the

trash.  Her mother does all the laundry because of claimant's

problems  with her hands.   Claimant goes to  church when she

can,  drives an  automobile and  does her  household shopping

with  help  from relatives.    However, she  cannot  do heavy

household cleaning chores and yard work.   She reads, watches

television and  receives visitors two to three times a month.

She  spends a  lot of  time in  a prone  position due  to her

headaches.

          The ALJ  determined that  claimant suffered  from a

combination  of  impairments  including   degenerative  joint

disease,  essential  hypertension,  left trapezius  myositis,

mild right and left carpal tunnel syndrome and a painful left

foot  hallux valgus (angulation of great toe).  He noted that

                             -4-

one  physician had  reported that  claimant suffered  from an

anxiety  disorder  but  that  claimant  never   had  received

treatment for it.  Thus, he determined, this mental condition

did  not reduce, in any significant way, her capacity for the

performance of basic work activities.  He credited claimant's

subjective complaints  of disabling  pain only to  the extent

that her residual functional capacity was limited to the full

range  of light exertion.   He  then concluded  that claimant

could perform her past work.

                             II.
                               

          A claimant for Social Security  disability benefits

bears  the initial  burden  of establishing  that  he or  she

cannot perform  past relevant work.   Goodermote v. Secretary
                                                             

of Health and Human Services, 690  F.2d 5, 7 (1st Cir. 1982).
                            

This  burden includes  proving that  a claimant  is prevented

from  returning to  his or  her type  of work  generally, not
                                                        

solely to the  particular job.   See Dudley  v. Secretary  of
                                                             

Health  and Human Services, 816 F.2d 792, 795 (1st Cir. 1987)
                          

(per  curiam); Gray v. Heckler,  760 F.2d 369,  372 (1st Cir.
                              

1985)  (per curiam).  Our standard of review under the Social

Security  Act is  whether  the  Secretary's determination  is

supported  by "substantial  evidence."   42 U.S.C.    405(g).

Although the record may support  more than one conclusion, we

will uphold  the Secretary  if "a reasonable  mind, reviewing

the evidence  in the record  as a  whole, could accept  it as

                             -5-

adequate to support his  conclusion."  Rodriguez v. Secretary
                                                             

of Health and  Human Services,  647 F.2d 218,  222 (1st  Cir.
                             

1981).   The resolution of  conflicts in the  evidence is for

the Secretary, not the courts.  Id.
                                   

          On  appeal  claimant  presents   essentially  three

arguments:   (1) the severity  of her carpal  tunnel syndrome

prevented her from  performing the full  range of both  light

and  sedentary work; (2) due to her back and foot conditions,

she could not sit or stand for sufficient  periods of time to

engage in any work;  and (3) the ALJ did  not properly credit

her allegations of  pain.   Before turning to  the merits  of

these  claims, we  note  that this  is  an especially  sparse

record.   Claimant's  evidence consists  of three  very brief

progress notes  from the  State Insurance Fund,  four cursory

responses   to   Social  Security   disability  determination

questionnaires prepared by claimant's treating physicians and

two radiology reports.   In addition, the Secretary submitted

the   record  to  two  non-examining  doctors  who  completed

residual  functional capacity  (RFC) forms  and  had claimant

examined by  a consultative rheumatologist.   We will discuss

this evidence in light of claimant's issues on appeal.

          1.    Claimant   argues,  that,   based  upon   her

testimony, the  carpal tunnel syndrome  is so severe  that it

amounts to a serious nonexertional impairment.  She refers to

Social Security Ruling (SSR) 83-14, entitled Capability to do

                             -6-

Other Work -- the Medical-Vocational Rules as a Framework for

Evaluating  a  Combination  of  Exertional  and Nonexertional

Impairments.   Although  not directly  on point,  this ruling

states that  sedentary work requires good use  of the fingers

and  hands.   Given  this, claimant  concludes,  the ALJ  was

required to  secure the testimony  of a vocational  expert to

assess the extent  to which her carpal tunnel syndrome eroded

the occupational base for light and sedentary work.1  Id.
                                                         

          We  do not  believe  that  the  ALJ  erred  in  not

securing  such testimony.    In claimant's  medical evidence,

there is only  one reference to any impairment  involving her

hands.  In an arthritis  medical questionnaire, Dr. Victor M.

Gonzalez states  that claimant has swelling of  the joints of

her left  hand and that the fourth finger of her left hand is

a  "trigger  finger."   He  provided  no further  explanation

despite the  specific request for "a  detailed description of

                    

1.  Claimant also relies on SSR 85-15, which concerns the use
of the Medical-Vocational Guidelines for solely nonexertional
limitations, for the  argument that for  unskilled, sedentary
                                                  
work,  claimant  must  be able  to  use  her  hands for  fine
manipulations  such as  picking, pinching,  grasping, holding
and  turning.  We only note that the ALJ described claimant's
past work as semi-skilled  in nature, a finding she  does not
                         
dispute.    In  any event,  the  two  RFC  forms stated  that
claimant had no limits in performing fine manipulations.
    Similarly, Sec. 201.00(h)  of Pt. 404,  Subpt. P, App.  2
(the  Medical-Vocational  Guidelines)  which states  that  an
injury resulting  in the inability to  perform jobs requiring
bilateral  manual  dexterity  would  support  a   finding  of
disabled  is  inapposite.    Subsection  (h)  is  an  example
concerning an  individual  under  45  years  of  age  who  is
restricted to unskilled sedentary work.
                       

                             -7-

the affected major joints in terms of . . .  loss of strength

of hand function (grasp, grip, pinch)."  Nor did Dr. Gonzalez

complete  the  range  of  motion  chart  or  the  periods  of

exacerbation table  as requested.  Finally,  Dr. Gonzalez did

not   list   carpal   tunnel  syndrome   under   the  heading
   

"diagnosis".

          Indeed,   the   only  physician   to   so  diagnose

claimant's problems with her hands was Dr.  Luis Olivari, the

doctor  to  whom  the   Secretary  referred  claimant  for  a

consultative examination.  He noted that  claimant had a weak

left  hand grip  and related  the  weakness to  carpal tunnel

syndrome.  However,  he noted that her  hand condition "might

improve with adequate treatment."

          The Social Security regulations require claimant to

submit  medical  reports which  include "[a]  statement about

what you can still do despite your impairment(s). . . . "  20

C.F.R.     404.1513(b)(6).   This statement must  refer to  a

claimant's ability to  handle objects. Id.    404.1513(c)(1).
                                          

Further, the  medical evidence  should be complete  enough to

enable  the Secretary  to  determine  a claimant's  "residual

functional  capacity to  do work-related  . .  . activities."

Id. 404.1513(d)(3).   None of the  medical evidence submitted
   

by claimant contains this information.

          In the  absence of any  such evidence, the  ALJ was

entitled to rely on  the RFC forms which both  indicated that

                             -8-

claimant  had  no limitation  in using  her fingers  for fine

manipulation.   The  only limit  noted in  both forms  was in

using  the  hands  for  gross manipulations.    Further,  the

examining  physician found  normal wrist motion  and, besides

the   left  hand   weakness,  did   not  mention   any  other

manipulative difficulties  that would indicate  that claimant

did  not retain  the  "good use  of  the hands  and  fingers"

required for most sedentary  work.  See SSR 83-14.   Although
                                       

we  have pointed out  in the past,  and now  point out again,

that  the  Secretary  should  have  the  examining consultant

complete an RFC evaluation, see Rivera-Torres v. Secretary of
                                                             

Health and Human Services, 837 F.2d 4, 6 (1st Cir. 1988) (per
                         

curiam), we find  that there was  sufficient evidence in  the

record to support the ALJ's conclusion.2  

          2.  Claimant argues  that two C.T. scans --  one in

July  1990 and one in October 1990 -- establish her inability

to work due to her  back and foot conditions.  The  July 1990

C.T. scan showed a narrowing of the disc spaces at L4-L5  and

L5-S1; the disc at  L5-S1 was bulging.  In addition, the scan

showed mild osteoarthritis changes of the L5-S1 and right L4-

L5  facet joints.  The  October 1990 C.T.  scan report stated

that claimant suffered from severe degenerative joint disease

                    

2.  We  also note in this  context that there  is no evidence
that claimant ever sought treatment for the problems with her
hands,  another basis for upholding the  ALJ's decision.  See
                                                             
Tsarelka  v. Secretary of Health and Human Services, 842 F.2d
                                                   
529, 534 (1st Cir. 1988) (per curiam).

                             -9-

in  her  left great  toe  with spur  formation  and sclerotic

changes.     Claimant  points   out  that   the  nonexamining

physicians  who   completed  the  RFC   assessments  and  the

consultant  who examined  claimant in  December 1989  did not

have the benefit  of these  "objective" medical data.   As  a

result,  she  argues,  a  medical  advisor  was  required  to

interpret  them  because the  ALJ,  a  lay  person,  may  not

translate  such data into  functional terms.   See Berrios v.
                                                          

Secretary  of Health  and Human  Services, 796 F.2d  574, 576
                                         

(1st Cir. 1986) (per curiam).

          We  reject  this  argument.    First,  one  of  the

nonexamining physicians completed his  RFC assessment on  May

21, 1990.  At this time, the medical questionnaire, completed

by  Dr.  Irizarry on  May  8,  1990, was  in  the  file.   In

answering this  questionnaire, Dr. Irizarry refers  to a C.T.

scan  of March  9, 19903  which showed  essentially  the same

condition  as the July  scan -- degenerative  disc disease at

L4-L5-S1, osteoarthritis of the  posterior facet joints and a

narrowing of the spinal canal at L5-S1.  Also on file at this

time was  an earlier questionnaire completed  by Dr. Irizarry

in November 1989.  Although mostly illegible, it appears that

claimant's   diagnoses   at    this   time   were    cervical

osteoarthritis and cervical fibromyositis.

                    

3.  Claimant  failed to include a  copy of the  report of the
March 1990 C.T. scan in the record.

                             -10-

          Second, both nonexamining physicians had the report

of  Dr. Olivari,  the Secretary's  consultant.   Although, as

claimant points out, Dr. Olivari's examination occurred seven

months prior to the July 1990 C.T. scan, it nonetheless could

serve as a  basis for the RFC assessments.  First, it appears

from  the  State Insurance  Fund  (SIF)  progress notes  that

claimant's present back condition is related to an injury she

sustained  in 1980.  Second, claimant alleged that she had to
                  

stop work in 1988 due to her back condition.  As there  is no

indication that claimant's symptoms worsened between 1988 and

July 1990  when the  C.T. scan was  performed, Dr.  Olivari's

observations  in 1989  are  pertinent.   This examination  of

claimant revealed  full range of motion  of claimant's spine.

There was mild difficulty in kneeling and some left trapezius

spasm.   However, there were no motor or sensory deficits and

no  inflammation of the major  joints; all deep reflexes were

normal.   Dr.  Olivari  diagnosed degenerative  joint disease

(which the  C.T. scan confirmed) and painful left foot hallux

valgus.

          This is  more than sufficient evidence  on which to

base an RFC assessment.4   Turning to these assessments, both

                    

4.  Claimant argues that the  physician who completed the RFC
assessment dated  May 21,  1990, did  not  give a  reasonable
explanation as to how  he reached his conclusions.   A review
of  the  RFC form  belies  this contention.    Concerning her
exertional  limitations,  the  physician  indicates  that  he
relied on the following evidence:  (1) complaints of cervical
and lumbar pain;  (2) morning stiffness;  (3) the March  C.T.

                             -11-

physicians determined that claimant could frequently lift and

carry weights up to twenty-five pounds and occasionally could

lift and carry objects weighing up to fifty pounds.  Claimant

could sit, stand and walk up to six hours per  activity.  She

could occasionally stoop, kneel,  crouch, balance and  crawl.

Her ability to push and pull was  unlimited up to the weights

for lifting and carrying.

          In  this context,  we note  that Dr.  Irizarry also

neglected to  complete the  range of  motion  charts and  the

periods of exacerbation tables.  This information is directly

related to residual functional  capacity and it is claimant's

burden at step  four of the sequential  evaluation process to

produce  such evidence.  See  Goodermote, 690 F.2d  at 7; see
                                                             

also  20 C.F.R.    404.1513.   Although  there is  a conflict
    

between the  RFC assessments  and claimant's testimony  as to

her limits,  such  conflicts  are for  the  Secretary.    See
                                                             

Rodriguez,  647 F.2d at 222.   We therefore  cannot fault the
         

determination that  claimant could perform the  full range of

light and sedentary work.

          3.   "[C]omplaints  of pain  need not  be precisely

corroborated  by   objective  findings,  but  they   must  be

consistent with  medical findings."   Dupuis v.  Secretary of
                                                             

Health  and Human Services, 869 F.2d 622, 623 (1st Cir. 1989)
                          

                    

scan which  revealed degenerative disc  disease at  L4-L5-S1;
(4) vertebral muscle spasm; and (5) vertigo.

                             -12-

(per  curiam).    In  reviewing such  complaints,  the  ALJ's

credibility  determination  is  entitled  to  deference where

there are specific  findings to support it.   See Frustaglia,
                                                            

829  F.2d  at 195.    Here, the  RFC  assessments of  the two

nonexamining   physicians  who   reviewed  the   record  both

indicated that claimant's conditions did not prevent her from

engaging  in sedentary  or light  work.   This  conclusion is

supported by  Dr. Olivari's  report indicating full  range of

motion of claimant's head, shoulders, wrists, hips and spine.

          Although the results of  the C.T. scans reflect the

kind  of conditions  that can  be  expected to  produce pain,

claimant's  own  description  of  her  daily  activities,  in

addition to the  medical findings referred  to above, do  not

support  the  conclusion  that  her pain  was  as  severe  as

alleged.  Claimant stated that she cleans her home regularly,

attends to her  personal needs and drives  a car.   She takes

medication that alleviates her  symptoms; one of her treating

physicians noted  mild improvement  and a 1988  progress note

from the  S.I.F. indicates  that claimant had  no complaints.

Based  on the foregoing, we agree with the ALJ's decision not

to credit claimant's allegations of totally disabling pain.

          Affirmed.
                  

                             -13-